PER CURIAM:
Maurice Bynum appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion to reduce his sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Bynum, No. 3:09-cr-00826-CMC-17 (D.S.C. Nov. 8, 2011). We dispense with oral argument *150because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.